Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-15-00332-CV

                            Manuel and Simona CAMACHO,
                                      Appellants

                                           v.

                     TEXAS WESTCHESTER FINANCIAL, LLC,
                                 Appellee

                      From the County Court, Atascosa County, Texas
                                  Trial Court No. 4246
                         Honorable Lynn Ellison, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellants Manuel Camacho
and Simona Camacho.

      SIGNED October 14, 2015.


                                            _________________________________
                                            Patricia O. Alvarez, Justice